Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 03/09/2021. In virtue of this communication, claims 4 – 6, 12 – 13 have been canceled; claims 1, 8, 10, 16 – 19 have amended. Claims 1 – 3, 7 – 11, and 14 – 20 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, Claims 1 – 3, 7 – 11, and 14 – 20 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
Nam et al. (2020/0008188) is the closest prior art to the application invention, which discloses the first PRACH transmission and the second PRACH transmission are beamformed using a same spatial beam, the apparatus may determine a link quality of a first spatial beam or a second spatial beam is less than or equal to a link quality threshold, and may determine which of the first spatial beam or the second spatial beam has a highest link quality by measuring a first downlink reference signal associated with the first spatial beam and a second downlink reference signal associated with the second spatial beam, and the same spatial beam on which the first PRACH transmission and the second PRACH transmission are beamformed is the first spatial beam or the second spatial beam with the highest link quality. The first PRACH transmission and the second PRACH transmission are transmitted using at least one of 
	Lee et al. (2017/0245317) discloses the electronic device include a plurality of antennas, a radio frequency (RF) circuit configured to electrically connect with the plurality of antennas, and a processor, the plurality of antennas include a first main antenna configured to transmit or receive a signal of a first frequency band, a first sub-antenna configured to receive the signal of the first frequency band, a second main antenna, and a second sub-antenna, the processor is configured to control the RF circuit to operate in a first mode of receiving the signal of the first frequency band using the first main antenna and the first sub-antenna, the processor is configured to determine a signal state based on a parameter indicating signal strength or signal quality and control the RF circuit to operate in a second mode of receiving the signal of the first frequency band using the first main antenna, the first sub-antenna, the second main antenna, and the second sub-antenna based on the determined signal state. 
	However, the prior art of record fails to disclose singly or in combination to render obvious that select a threshold among the plurality of threshold values based at least in part on the first frequency band and a second frequency band; when the received power corresponding to the reference signal is equal to or greater than the threshold, transmit information indicating communicating through multiple cellular connections to the external electronic device by transmitting a first signal of a first frequency band through a first cellular connection and substantially concurrently transmitting a second signal of a second frequency band through a second cellular connection; 4Attorney Docket No: 2191-307 (2019-OPSE-2593)and when the received power corresponding to the reference signal is less than the threshold, transmit information indicating communicating through a single cellular connection to the external electronic device by transmitting the first signal through the first cellular connection and transmitting the second signal to the external electronic device through the second cellular connection, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645